DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information Disclosure Statement filed 02 November 2021 is made of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 11,205,827. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim groups 1-7 and 8-19 of the instant application comprise the same but fewer claim elements with respect to the claims of the parent patent. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 4-6, 8 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Danz US 2019/0162780.
As to claim 1, Danz teaches a rapid over-the-air (OTA) production line test platform (figure 1, paragraph 0049, over-the-air (OTA) test system 10), comprising: 
an antenna array for transmitting a test beam in a plurality of transmitting directions (figure 1, paragraphs 0049 and 0066, test system 10 comprises a signal processing unit 12 connected to a directional measurement antenna 14 (assembly) to receive and analyze or generate and transmit a signal),
an electromagnetic wave guiding device for guiding the test beam (figure 1, paragraphs 0051-0056, a signal received or transmitted by the measurement antenna 14 is reflected by reflector 16 to/from the device under test 18 (DUT); the at least one reflector 16 has a partially elliptic shape, another shape or several reflectors), 
a test machine to be loaded with a device under test (DUT) for controlling the DUT to receive the guided test beam from a plurality of receiving directions (paragraphs 0066-0070, the OTA system 10 configured to vary the direction of the main lobe 38 of directional measurement antenna 14 by mechanical rotation or a beam steering unit 46 to electrically control a phased array measurement antenna), and 
a controller electrically connected with the test machine and the antenna array for calculating an antenna radiation pattern of the DUT based on at least one power received from the plurality of receiving directions corresponding to the DUT and a transmitting power of the antenna array (figure 1, paragraphs 0049, 0076-0082, the signal processing unit 12 determines to control the signal direction to the DUT for testing the receiving properties of the DUT or from the DUT 18 to the measurement antenna (simulated base station) for testing the transmission properties of the DUT 18; another signal direction is determined and transmitted via the DUT 18 or the measurement antenna 14 that is reflected by the reflector 16 again for further investigation).

As to claim 4 with respect to claim 1, Danz teaches the rapid OTA production line test platform further comprising a beamforming circuit connected to the antenna array and an electronic scanning probe with beamforming capability (figure 1, paragraphs 0070-0071, a beam steering unit 46 controls the phased array measurement antenna 14 to adapt the direction of the main lobe 38).

As to claim 5 with respect to claim 4, the beamforming circuit is connected to a network analyzer, signal generator, signal analyzer or a baseband equipment (paragraphs 0060-0061, the signal processing unit 12 comprises a signal generating sub unit 32 and a signal analyzing sub unit 34 to analyze the signals received via the measurement antenna 14 as well as to generate signals to be transmitted via the measurement antenna 14).

As to claim 6 with respect to claim 1, Danz teaches wherein the OTA beam test is a millimeter wave (mmWave) fifth generation (5G) mobile communication OTA beam test (paragraphs 0001-0003, system 10 is an over the air test system for testing a device under test in a wireless communication environment inherently including third, fourth and fifth generation mobile devices).

As to claim 8, Danz teaches a rapid over-the-air (OTA) production line test platform (figure 1, paragraph 0049, over-the-air (OTA) test system 10), comprising: 
a test machine to be loaded with a device under test (DUT) for controlling the DUT to emitting a test beam in a plurality of transmitting directions (paragraphs 0066-0070, the OTA system 10 configured to vary the direction of the main lobe 38 of directional measurement antenna 14 by mechanical rotation or a beam steering unit 46 to electrically control a phased array measurement antenna), 
an electromagnetic wave guiding device for guiding the test beam (figure 1, paragraphs 0051-0056, a signal received or transmitted by the measurement antenna 14 is reflected by reflector 16 to/from the device under test 18 (DUT); the at least one reflector 16 has a partially elliptic shape, another shape or several reflectors), 
an antenna array for receiving the guided test beam from a plurality of receiving directions (figure 1, paragraphs 0049 and 0066, test system 10 comprises a signal processing unit 12 connected to a directional measurement antenna 14 to receive and analyze or generate and transmit a signal), and 
a controller electrically connected with the test machine and the antenna array for calculating the antenna radiation pattern of the DUT based on at least one power received from the plurality of receiving directions corresponding to the antenna array and a transmitting power of the DUT (figure 1, paragraphs 0049, 0076-0082, the signal processing unit 12 determines to control the signal direction to the DUT for testing the receiving properties of the DUT or from the DUT 18 to the measurement antenna 14 (simulated base station) for testing the transmission properties of the DUT 18; another signal direction is determined and transmitted via the DUT 18 or the measurement antenna 14 that is reflected by the reflector 16 again for further investigation).

As to claim 16 with respect to claim 8, Danz teaches the rapid OTA production line test platform further comprising a beamforming circuit connected to the antenna array and an electronic scanning probe with beamforming capability (figure 1, paragraphs 0070-0071, a beam steering unit 46 controls the phased array measurement antenna 14 to adapt the direction of the main lobe 38).

As to claim 17 with respect to claim 16, Danz teaches the beamforming circuit is connected to a network analyzer, signal generator, signal analyzer or a baseband equipment (paragraphs 0060-0061, the signal processing unit 12 comprises a signal generating sub unit 32 and a signal analyzing sub unit 34 to analyze the signals received via the measurement antenna 14 as well as to generate signals to be transmitted via the measurement antenna 14).

As to claim 18 with respect to claim 8, Danz teaches the OTA beam test is a millimeter wave (nm Wave) fifth generation (5G) mobile communication OTA beam test (paragraphs 0001-0003, system 10 is an over the air test system for testing a device under test in a wireless communication environment inherently including third, fourth and fifth generation mobile devices).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Danz US 2019/0162780 in view of Foegelle US 2008/0305754.
As to claim 2 with respect to claim 1 and claim 9 with respect to claim 8, teaches the rapid OTA production line test platform comprises a electromagnetic wave guiding device comprising an elliptic or other shape reflector and the test beam propagates between the antenna array and DUT, paragraph 0053 but does not specifically teach the electromagnetic wave guiding device includes two reflecting plates disposed opposite to each other and between the DUT and the antenna array, wherein the test beam propagates between the antenna array, the DUT and the two reflecting plates to enable an OTA beam test of the DUT.
Foegelle teaches an over-the-air testing of wireless devices in a multipath environment for MIMO technology, paragraphs 0024-0025. Foegelle teaches a shielded room for multipath testing of a wireless system to create a LOS and not line of sight (NLOS) signal including opposite metal walls utilized as two reflecting plates disposed opposite to each other and between the DUT and the transmitting device 50 array, figures 1 and 4, paragraphs 0025-0027.
Since Danz teaches the reflector may have an elliptic, another shape or several reflectors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to adapt the reflector of Danz to the metal walls of the shielded room of Foegelle for multiplath testing of a wireless system.

As to claim 3 with respect to claim 2 and claim 10 with respect to claim 9, Foegelle of Danz modified teaches the propagation includes direction transmission, single reflection, and multiple reflection (figure 4, paragraphs 0025-0027, a shielded room for multipath testing of a wireless system).

Allowable Subject Matter
Claims 7 and 11-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644